Citation Nr: 1044427	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  00-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for PTSD on the 
basis that new and material evidence adequate to reopen the claim 
had not been submitted. 

This appeal was previously before the Board and the Board 
remanded the claim in March 2005 for additional development.  
Further, in September 2009, the Board determined that new and 
material evidence had been received and reopened the Veteran's 
claim for entitlement to service connection for PTSD.  However, 
the Board remanded the claim on the merits for further 
development.  The case has been returned to the Board for further 
appellate consideration.  

In July 2001, a hearing before an RO Hearing Officer was held at 
the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a 
dental condition has been raised by the representative, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran is shown to have a current diagnosis of PTSD, which 
has been attributed to stressors related to fear of hostile 
military or terrorist activity.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); West v. Brown, 7 Vet. App. 70 (1994).

Generally, if the Veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must be 
corroborated by credible supporting evidence.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  Service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The Board observes, however, that the provisions of 38 C.F.R. § 
3.304(f) were amended during the pendency of this appeal.  See 75 
Fed. Reg. 39843-52 (Jul. 13, 2010).  Effective July 13, 2010, if 
a stressor claimed by a veteran is related to that veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of that veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

After a review of the evidence of record, the Board has 
determined that the Veteran is entitled to service connection for 
PTSD.  The Board finds that the evidence establishes that the 
Veteran has a current diagnosis of PTSD as the result of 
stressors related to fear of hostile military or terrorist 
activity.  

Turning to the evidence, the service treatment records are 
negative for any complaints, findings or treatment with regards 
to PTSD.

The service personnel records and DD 214 reflect that the Veteran 
served in Vietnam from September 20, 1971 to March 23, 1972, he 
was a cook during that time, and he received the Vietnam Service 
Medal and Vietnam Campaign Medal. He claims that his job in the 
food service required him to travel in convoys to different bases 
to pick-up and drop-off supplies and food.

The Veteran has reported, in written statements and during 
testimony during a July 2001 hearing before an RO Hearing Officer 
at the RO, in-service stressors to include attack alerts at his 
base, Vinh Long, which caused him to think he was going to be 
killed; being in fear while performing guard duty; witnessing the 
deaths during a fire fight of enemy soldiers and a South 
Vietnamese soldier who was shot while standing near him; seeing 
dead bodies and pieces of dead bodies; witnessing the death of an 
American soldier outside the perimeter of his base camp; being 
fired upon while in a vehicle; and seeing two dead American 
soldiers who were killed in an accident in a vehicle.

A January 1990 private treatment record from Dr. S.A. indicates 
that the Veteran was markedly depressed.  A treatment report from 
another private physician, Dr. J.R., dated in March 1991, 
indicates a diagnosis of dysthymic disorder.

In May 1991, the Veteran was provided a VA examination with a 
psychiatrist, and the diagnoses included dysthymic disorder.

A December 1993 letter from Dr. S.A. indicates a diagnosis of 
severe depression.  A letter from Dr. J.R. dated in May 1995 
provides a diagnosis of PTSD chronic symptoms, which the 
physician related to the Veteran's reported in-service stressors 
from his service in Vietnam.

The Veteran was afforded a VA PTSD examination in July 1995.  The 
Veteran reported that while in Vietnam for 7 months working as a 
cook, he saw many dead bodies of American and Vietnamese 
soldiers.  On one occasion while he was in a mess hall a bomb 
exploded nearby and he thought he would be killed.  Upon mental 
status examination, the examiner rendered Axis I diagnoses of 
PTSD and dysthymia.

VA treatment records dating from May 1998 through April 2008 show 
that the Veteran has been diagnosed with PTSD related to his 
service in Vietnam by two different psychiatrists and he has 
received ongoing treatment for such, including medication 
management and therapy.

In a June 1998 letter, the Chief of Medical Administration 
(Chief) at a VA Medical Center (VAMC) stated that the Veteran was 
seen on that day and he attends the PTSD clinic.  His diagnosis 
was PTSD and he was taking medication for such.  The Chief also 
noted that the Veteran served in Vietnam where he was exposed to 
violence and many casualties, and as a result, he has a full 
spectrum of PTSD symptoms.

The Veteran was provided with another VA PTSD examination with a 
physician in March 1999, during which his medical records were 
reviewed.  The examiner noted that the Veteran spent 7 months in 
Vietnam in food service, where he was exposed to considerable 
violence and many casualties.  After performing a mental status 
examination, the Axis I diagnosis was PTSD.

In a March 2000 letter, the Chief at the VAMC indicated that the 
Veteran witnessed casualties and was under fire during the 
Vietnam War but because of his PTSD, which affects memory and 
concentration, he cannot remember specific names of soldiers 
killed or of locations in Vietnam.  In addition, English is the 
Veteran's second language and he has a poor command of the 
English language, which makes it nearly impossible for him to 
remember names and places.  However, he has a full spectrum of 
PTSD symptoms.

In an October 2003 letter from Dr. S.A, the physician indicated 
that the Veteran suffers from PTSD due to his experiences in 
Vietnam.

In support of his claim, the Veteran submitted a statement dated 
in June 1994 from a friend who claims to have known the Veteran 
since 1970.  This individual stated that the Veteran's behavior 
changed upon his return from Vietnam.  His physical appearance 
was not the same and he looked sad and desperate, his hand shook 
a lot, and he smoked a lot of cigarettes.  The friend said that 
the Veteran was in the same condition, depressed and nervous, 
when the Veteran visited the friend in 1994.  The Veteran also 
submitted a July 1994 statement from his wife.  She said that 
when she met the Veteran in 1975 he was without a job, looked sad 
and nervous, and smoked a lot.  She stated that in 1976, the 
Veteran started having nightmares and he was also very afraid of 
any noise.  Years went by and his condition remained the same.

In June 2009, the Veteran was provided with another VA PTSD 
examination with an attending physician for mental health.  The 
Veteran reported that he had no psychiatric symptoms before 
entering the Army but that he became depressed while in Vietnam 
and that since discharge has been depressed, intermittently 
suicidal, irritable, argumentative, not able to sleep, and has 
had episodes of panic attacks related to the dead bodies he saw 
while in Vietnam.  Since discharge from the Army, he has had 
recurrent nightmares of people following him, of feeling he can 
not go back to his family, and of feeling bullets in his body.  
He has frequent flashbacks to bodies he saw while crossing a 
bridge and while in a helicopter.  The examining physician 
reviewed the May 1998 psychiatric evaluation of the VA Director 
of Psychiatry who had rendered an impression of PTSD after 
conducting a mental status examination of the Veteran.  The 
examiner also noted the June 1998 evaluation of the Veteran by 
the Director of the PTSD Clinic whose impression included PTSD.  
The examiner noted the Veteran's claimed stressors of having seen 
North Vietnamese soldiers being shot and witnessing an American 
soldier being killed in a vehicle accident.  

The examiner then opined that reviewing the above and the claims 
folder, it is apparent that the Veteran's history is consistent 
and compelling with regard to severe PTSD sustained while in and 
as a direct result of his service in Vietnam.  The examiner 
concluded that the Veteran clearly meets the criteria of PTSD as 
confirmed by his history, by multiple psychiatrists, and the 
claims file.   Further, the exposures the Veteran experienced 
were of more than sufficient levels of stress to directly cause 
the PTSD symptoms experienced by the Veteran and, in fact, did 
cause all the PTSD symptoms experienced by him.  The examiner 
also remarked that the Veteran has been totally disabled by the 
symptoms of his PTSD which have persisted and which render him 
totally incapacitated for the foreseeable future.  

Having reviewed the complete record and giving the Veteran the 
benefit of the doubt, the Board finds that the evidence 
establishes that the Veteran has PTSD as the result of stressors 
related to fear of hostile military or terrorist activity.  In 
addition to the Veteran's having been diagnosed by VA 
psychiatrists, who have determined that his claimed stressors are 
adequate to support a PTSD diagnosis and related the symptoms 
from his disorder to those stressors, the Board also concludes 
that the Veteran's stressors are consistent with the places, 
types and circumstances of his service during the Vietnam War.  
Here, the Veteran has related that some of his stressors were 
related to fear involving attack alerts at his base which caused 
him to think he was going to be killed, witnessing the deaths of 
North and South Vietnamese and American soldiers, seeing dead 
bodies and pieces of dead bodies, and being fired upon while in a 
vehicle.  In addition, in concluding that the Veteran's PTSD 
resulted from his traumatic experiences during the Vietnam War, 
the VA clinicians essentially concluded that these events created 
in him a psychological state of fear or horror sufficient to 
result in the diagnosed condition.  Further, the Veteran receives 
ongoing VA treatment for PTSD.  Thus, after resolving all doubt 
in the Veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


